Case: 18-13737    Date Filed: 04/24/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13737
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:16-cr-00092-BJD-PDB-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ELIZABETH M. JORDAN,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________
                               (April 24, 2019)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 18-13737      Date Filed: 04/24/2019   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2